Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of Applicant amendment, the 102 rejections of record are withdrawn.
Close art was previously made of record and was overcome by amendment.  For example, the Tamm article was close art.  The Tamm article teaches a cycloheptadienyl Mo complex having a bidentate nitrogen ligand.  However, the Tamm article fails to teach or suggest substituting the cycloheptadienyl ligand with an alkyl group.  Further, there is no motivation to pick that specific ligand or carbon atoms on that specific ligand to add a carbon containing substituent.  
Additional close art was the Green article (made of record in the non-final mailed 01/06/2022).  The Green article taught 1,2,4,6 tetramethylcyloheptatrienyl molybdenum with 3 carbon monoxide ligands.  However, this compound has more than 1% of a carbonyl ligand on an atomic basis and therefore this ligand does not read on the instant claims.  Additional compounds in this publication have more than 1% halogen on an atomic basis, or contain neutral monodentate phosphorus ligands.  Further, there is no motivation to modify the compound in this publication because the focus of the publication is on the synthesis and reactions of the complex.  
Further, there is no nexus between these two articles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Rejoinder Paragraph
Claims 1, 3-6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/25/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
	All claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682. The examiner can normally be reached M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622